NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 22 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN K REED,                                    No.    17-55013

                Plaintiff-Appellant,            D.C. No. 2:16-cv-06610-PSG-MRW

 v.
                                                MEMORANDUM*
OHIO SAVINGS BANK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      John K. Reed appeals pro se from the district court’s judgment dismissing

his diversity action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Reed fails to address the district court’s grounds for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal and has therefore waived his challenge to the district court’s order. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

will not consider any claims that were not actually argued in appellant’s opening

brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not

supported by argument in pro se appellant’s opening brief are waived).

      The district court did not abuse its discretion in taking judicial notice of

documents submitted by defendant New York Community Bank. See Fed. R.

Evid. 201(b) (court may take judicial notice of a fact that is “not subject to

reasonable dispute because it . . . can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned”); Lee v. City of Los

Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (setting forth standard of review and

stating that court may take judicial notice of matters of public record).

      Reed’s request to include exhibits in support of his opening brief (Docket

Entry No. 9) is denied because the exhibits were not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                           2                                     17-55013